UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-18272 Commission File Number FAR VISTA INTERACTIVE CORP. (Exact name of registrant as specified in its charter) Nevada 87-0467339 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 365 Simon Fraser Cres., Saskatoon, Saskatchewan S7H 3T5 (Address of principal executive offices) (Zip Code) (306) 230-3288 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Class A Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of voting common stock held by non-affiliates of the registrant was $1,129,217based on the closing price of the registrant’s voting common stock on such date, which was $0.10 per share. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 20,617,468 Class A common shares outstanding as of March 31, 2010 2 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 3 FAR VISTA INTERACTIVE CORP. TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 8 Item 4 (Removed and Reserved) 9 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A(T) Controls and Procedures 12 Item 9B Other Information 12 PART III Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13 Certain Relationships and Related Transactions, and Director Independence 17 Item 14 Principal Accounting Fees and Services 19 PART IV Item 15 Exhibits, Financial Statement Schedules 19 SIGNATURES 21 i PART I ITEM1.BUSINESS The statements contained in this Annual Report on Form 10-K for the fiscal year ended December 31, 2009, that are not purely historical statements are forward–looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the Company’s expectations, beliefs, hopes, intentions or strategies regarding the future.These forward-looking statements involve risks and uncertainties.Our actual results may differ from those indicated in the forward-looking statements.Please read this document and also see the factors and risks discussed in other reports filed from time to time with the Securities and Exchange Commission. General Development of Business We were incorporated in the State of Nevada on January 14, 1988, under the name “Arrow Management, Inc.”.On October 21, 1999, a Certificate of Amendment to the Articles of Incorporation was filed with the State of Nevada changing our name from “Arrow Management, Inc.” to “W-Waves USA, Inc.”On August 31, 2004, a Certificate of Amendment to the Articles of Incorporation was filed with the State of Nevada changing our name from “W-Waves USA, Inc.” to “China Titanium & Chemical Corp.”Prior to the acquisition of Far Vista, we had no business operations and were a public shell with nominal assets.On the closing of the agreement with Far Vista we undertook the business of Far Vista consisting of the development, distribution, marketing and sale of video game software and online video games.On September 16, 2008, a Certificate of Amendment to the Articles of Incorporation was filed with the State of Nevada changing our name from “China Titanium & Chemical Corp.” to Far Vista Interactive Corp. As of the date of this filing, the Company has one (1) wholly-owned subsidiary, Far Vista Holdings Inc.All of the current activities of the Company are currently undertaken by its subsidiary,Far Vista Holdings. (b)Business of Issuer Current Operations Prior to the acquisition of Far Vista Holdings, Far Vista Holdings was a private corporation incorporated pursuant to the laws of the Province of Saskatchewan on February 21, 2008.On February 22, 2008, Far Vista Holdings and 10142361 Saskatchewan Ltd. (dba Far Vista Studios) entered into a Licensing Agreement for Far Vista Holdings to obtain the worldwide right and license to use of the Trademarks and the System in connection with the operation of “Run The Gauntlet”in accordance with the terms of the Licensing Agreement.Since the inception of Far Vista Holdings, its business objective has been the development, distribution, marketing and sale of video game software and the in-house development of online active video games.Far Vista Holdings develops online active video games for the PC, Microsoft Xbox 360, Sony PlayStation consoles, and online game community making video games more appealing to First Person Shooter (“FPS”) types of gamers and non-gamers alike. Description of Video Game Software Product - “Run The Gauntlet” (the “Gauntlet”) The Gauntlet is believed to be a leading-edge, multi-player FPS combat game.The game can be set in multiple universes, from the age of the Knights to well into the future on distant planets, and contested by people located throughout the world using their PC computers and internet connections.The players must run the gauntlet, facing dangers from, and causing danger to, each of the other players in the game as well as built in game hazards.Players purchase game play tokens via an online billing system working with Far Vista Studios.Players then exchange tokens for entrance into one of the numerous online “Run the Gauntlet” games areas.Within the game, players attempt to gather tokens through exploration, combat, and longevity while playing against other real people.In some game versions, the players must choose when to attempt to exit the game with their tokens or risk the chance of losing them all if they are killed.Players who successfully exit the game with their tokens can convert their tokens back into real money.Another version of the game will be based on a predetermined time duration, where a player need only survive until the game’s time has expired to keep the money they have collected during the game. 4 A typical game might contain 100 player creation locations (where players enter the game), five (5) exit portals, and numerous non-real player characters.There are many possible game scenarios.Once game scenario is at the start of the game, a known percentage (75%) of all entrance fees is distributed as treasure throughout the game area.A player can choose to gather enough treasure to return their entrance fee, plus a modest return on investment and then make a run for one of the exits.Alternatively, the player could choose to go for the gold and stay in the game for as long as possible, hoping to be the last player standing and exiting.Another player may decide to try and camp near one of the exits, letting other players gather the treasure, in the expectation they can defeat them in combat as they attempt to leave the game.However, in this scenario, only those players who successfully exit with their tokens can reap real-world rewards, as players left standing within the arena at the end of the game get nothing.Depending on the entrance or buy-in fee, a player could win as much as US$100 to US$100,000, or more, during the course of a single game.Far Vista Holdings also has a “non-money” version of the game which allows gamers to practice and eliminate the risk of the “learning curve” as they become more familiar with the game. Sources And Availability Of Raw Materials And Principal Suppliers As an early-stage company, Far Vista is currently reliant upon a small number of suppliers to whom it outsources its manufacturing needs.Management plans to reduce such dependency by expanding the Company’s supply channels. Distribution Methods and Marketing Strategy Far Vista’s overall strategy is to finalize development of and market its FPS game known as the “Run The Gauntlet”.Far Vista intends to continue with development of multi-player internet, online games which are competitive and where the opportunity to win money is a primary motivator.Far Vista intends to leverage its intellectual properties, using core technologies that can be used to develop specific applications for almost all current video games that do not require source code interfaces, to design products that have defensible technologies and short time-to-market development cycles.In addition, Far Vista intends to create a dedicated online game community whereby the gamer controls their avatar in the gameand that offers social networking features to target monthly internet gamers worldwide. Online gaming is the most popular net application after e-mail for China’s 65 million citizens.Throughout the world, gaming leagues and companies are organizing competitions where cash prizes are now worth more than US$100,000.Competitions are now televised live and covered by major publications and newspapers such as MTV, CNN, ESPN, USA Network, AB World News Today, FOX, WB and other media companies looking for a unique advantage.All Far Vista games are intended to be competitively priced for the consumer market.Currently there are at least 20 different FPS video games on the market, crossing all of the various video game platforms, including Xbox360, PS2, PS3, Nintendo and PC’s.The number of consoles for PS2, according to Sony, is more than 110,000,000, while Microsoft’s Xbox 360 is nearing 10,000,000 units. Far Vista will rely upon multiple sales channels including: 1. Selling directly to consumers via online sales and television infomercials. 2. Developing strategic alliances with other businesses with mutual business interest (OEM) 3. Launching products into retail by selling directly to retailers and distributors with relationships with Far Vista target retailers. The following demographics will reflect the demographics of the people tracked by Computer Gaming World Magazine’s 2005 Survey.We have not checked for any updated surveys to determine if the information should be updated. Player: 85% are male Age: Broad appeal – 21 to 60 years Specific appeal – 30 to 50 years Mean age – 33 years Income: US$70,500 per year Buying Habits: Spend US$73 to US$85 per game on video game purchases Buy approximately 2.5 games every two months Own up to 57 games of all types Playing: Spend 14 to 20 hours a week playing games Play PC online games at least 8 times per week for 15 plus hours More than 75% of these people will own multiple consoles 5 Far Vista's initial target marketing efforts will be focused on three areas.The target markets can be broken into defining categories including the primary and secondary markets for the Gauntlet.The gamers are referred to as “Core Gamers”, “Players”, and “Casual Gamers” with the “Core” group representing approximately 53% of US$4.7 billion of all online and console game sales.Primary 1 target market represents the “Core” while the Primary 3 target market represents those people in the “Players” and ‘Casual” definitions. Primary 1 – FPS Gamers Far Vista’s primary market will be to those gamers who are already hooked on and enjoying the FPS types of games.This is the most popular style of game for the hard-core gamers.There are approximately 35 to 40 million gamers playing FPS on legal and original copies of these games across all the various game platforms.This group is expected to contribute the largest percentage of players who, when given the change to be rewarded for their ability, will drive sales. Based on the numbers of players in this category alone, it is not unreasonable to expect the sale of at least 500,000 units for the PC as well as 500,000 units for the Xbox 360. Primary 2 – Traditional Gamblers The second primary target is the Traditional Gambler.Far Vista intends to market and appeal to their sense of adventure in beating the odds and the desire to win big.With gambling popular in all countries, this market segment is at least as large as the FPS segment, if not larger by 100 times.However, the appeal of a FPS to “win” money may require more time to take a foothold. Primary 3 – Adrenaline Junkies The third primary target market in the segment composed of “Adrenaline Junkies”.These gamers are playing other extreme action sports and action games.Adrenaline junkie gamers are always pushing the limits of the game and looking for more and more excitement and “leading edge” involvement.These types of gamers live vicariously through their online heroics and accomplishments. Test Markets The Gauntlet has been tested in Canada, the United States, Germany, Singapore and China.As the game nears completion, it is crucial it be tested in its “beta” form, that includes its’ user account and payment systems, in several other countries and locations.The Beta centers including the following locations, available through Bruce Hoggard, our Executive Vice-President of International Development, Corporate Relations and Business Systems. With the importance of Asia, and, particularly China, the first test center outside of Canada will be located in Shanghai, China.The process will be handled and overseen by Cansino, a local marketing company with contacts throughout China, Europe and North America.Shanda, the third largest game company in China, will continue to be the test center for the beta form of the game. In Japan, the Japan Marketing Association will head up and operate the testing process. In China, there will be two organizations involved in the testing process.The first is Alcom Asia.Alcom Asia will assist in the testing and collecting of feedback.The second organization is the Polytechnic University of Hong Kong.With the Polytechnic University of Hong Kong, Far Vista will have access to many male students who fit the gamer profile and can provide valuable comments and suggestions as the game is developed and tested. 6 Far Vista recognizes Indonesia as being the fourth largest population in the world and a potential market for the Gauntlet.Located in Jakarta and Singapore, MarkPlus Institute of Marketing will have the responsibility of testing the game during the development period. The European beta test center will be located in Germany and be operated by m&p Public Relations GmbH.The company will assist Far Vista in obtaining European reaction to the game, provide comments and recommendations on how to improve and hype-up the initial prototypes. The Korean beta test center is yet to be confirmed.Far Vista intends to have the test center established prior to month three (3) in the final development process. Far Vista plans on establishing beta test centers in Canada, the United States, England, India, Thailand and several other countries included in our Executive Vice-President of International Development’s network of business contacts. With the global ability to test and play the game in its final development, there is also the benefit of being able to test the web connections and portals by having various geographic testing centers play against each other. Final Launch Development The Gauntlet is expected to be launched first in North America during the winter of 2010, and thereafter, in China. Far Vista Studios is currently in the development and testing stage of its North American web based distribution, sales and user account system. Far Vista’s initial marketing efforts will be focused on four areas: (a) Clearly defining the company/video game software product message to create reseller and end user awareness and demand for the Gauntlet. (b) Developing a video game software product strategy that appeals to both major retailers and consumers, including: (i) delivery of the Gauntlet that commands prominent retail shelf space; (ii) create attractive, eye catching retail packaging; and (iii) achieve consumer price points (comparably priced to other video games). (c) Establishing the "Far Vista" brand as a pioneer and leader in the category. (d) Creating an active experience for casual and avid gamers alike with a dedicated online game community Competitive Business Conditions And The Small Business Issuer's Competitive Position In The Industry And Methods Of Competition Far Vista’s business is highly competitive in nature.The Company competes with other businesses in various categories including online games portals.Depending on the product line, the Company competes with others for retail shelf space, human resources, investment capital, strategic alliances and many other resources. Dependence on One or a Few Major Customers We do not currently have any customers for our technology. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration: List of Pending and Registered Trademarks The Company had applied for trade mark registration of “Run the Gauntlet” on March 25, 2008.The registration of this trademark was denied.The Company has determined not to pursue further trademarks until such time as it has raised the funding it requires for operations. 7 Royalty Agreements License Agreement with 10142361 Saskatchewan Ltd. Far Vista entered into a license and distribution agreement (the “License Agreement”) with 10142361 Saskatchewan Ltd. (dba Far Vista Studios) (“Far Vista Studios”) dated February 22, 2008, pursuant to which Far Vista Studios granted Far Vista the exclusive right and license to use of the Trademarks and the system in connection with the operation of “Run The Gauntlet” and to acquire, market and distribute world wide “Run the Gauntlet” using PC computers and Xbox360 via an internet connection. The summary of the foregoing is qualified in its entirety by reference to the License Agreement, which is included as exhibits to the Form 8-K filed with the Securities and Exchange Commission on April 8, 2008. Need for Any Government Approval of Principal Products or Services Tournament skills based video gaming, like Run The Gauntlet, currently falls outside the online regulated gambling industry.In some jurisdictions like the United States online gambling is not allowed.Companies that handle online monetary transactions, like credit cards, are not allowed to process transactions from US citizens to online gambling companies.Run The Gauntlet offers a sporting tournament that is skills based. Effects of Existing or Probable Government Regulations On Our Business We recognize that national and state governments could enact legislation to regulate or eliminate our form of video gaming.These changes would require us to either acquire licensing to operate or cause us to cease tournamentplay in these juristictions. Research And Development Activities and Costs During the fiscal year ended December 31, 2009, we spent $133,285 on research and development activities which were primarily focused on the development of the Gauntlet, as well as, several unannounced future products. Costs and Effects of Compliance with Environmental Laws There are no environmental laws that would have any effect on our current business. Employees Currently, Far Vista has a total of one full time employee and no part time employees. ITEM 1A. RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. ITEM2. PROPERTIES ITEM 3. LEGAL PROCEEDINGS. The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Report. 8 ITEM 4. (Removed and Reserved) PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information, Holders and Dividends The Company's common stock is presently quoted on the Over the Counter Bulletin Board (OTC/BB) under the symbol "FVSTA".Following is a report of high and low closing bid prices for each quarterly period for the fiscal years ended December 31, 2009 and December 31, 2008. Year 2009 High Low 4th Quarter ended 12/31/2009 3rd Quarter ended 9/30/2009 2nd Quarter ended 6/30/2009 1st Quarter ended 3/31/2009 Year 2008 4th Quarter ended 12/31/2008 3rd Quarter ended 9/30/2008 2nd Quarter ended 6/30/2008 1st Quarter ended 03/31/2008 The information as provided above for the fiscal years ended 2009 and 2008 was provided by Pink Sheets.The quotations provided herein may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions and have not been adjusted for stock dividends or splits. As of March 31, 2010, there were 593 record holders of the Company’s common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder). The Company has never paid a cash dividend on its common stock and does not intend to pay cash dividends on its common stock in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans There are no securities authorized for issuance under equity compensation plans as the Company does not currently have any equity compensation plans. Recent Sales of Unregistered Securities There were no unregistered securities sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. ITEM 6. SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements This annual report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this annual report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Liquidity and Capital Resources As of December 31, 2009, we have a total of $132 in cash on hand.This is insufficient to meet our immediate and projected commitments, as well as insufficient to further our business plan in the absence of additional funding. The Company commenced the fiscal year with $36 in cash, and expended $108,795 in operating activities during the year. In orderto meet the business plan and objectives of the Company, it is anticipated thatthe Company will require approximately $700,000 in cash each quarter, for a total cash requirement of $2,800,000. The Company will therefore be required to raise additional funds to continue planned operations, and expects to do so by way of additional shareholder loans and equity placements, which efforts to secure are ongoing.The Company is anticipating obtaining first revenue from the sale of its games in the forthcoming fiscal year; however these amounts are not presently expected to be significant. Results of Operations The Company had no revenues for the period from inception to December 31, 2009.The Company reported a net loss from its operations for the fiscal year totaling $522,750 as compared to a loss from operations totaling $611,533 in 2008.Despite the decrease in losses in the current fiscal year, the Company expects to continue to incur significant operational losses while remaining in the development stage. Office and administration expenses increased by $45,842 compared to fiscal year 2008, as a result of cost growth found in travel and telephone related to our fund raising and development efforts, amounting to $34,000. The Company’s public relations and marketing expenses were $185,000 as compared to nil for the prior year. This increase was due to the obligation to issue 750,000 shares of common stock and $100,000 cash under an agreement to provide public relations and marketing services, entered into during the 2nd quarter of the reporting period. 10 Consulting fees were $101,589 compared to nil in the prior year, as a result of certain consulting services associated with our fund raising and development efforts. Research and development costs decreased from $542,411 in fiscal 2008 to $133,285 in fiscal 2009. The reduction in research and development expense relates to the fact that in fiscal 2008 we reflected an extraordinary expense for research and development as we completed the acquisition of Far Vista Holdings Inc. and research and development expenses were reflected from prior years as well as the period ended December 31 2008. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. This Company is a smaller reporting company and is not reuired to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements and supplementary data required by this Item 8 are listed in Item 15(a) (1) and begin on page F-1 of this Annual Report on Form 10-K. 11 Far Vista Interactive Corp. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 (Stated in US Dollars) F-1 Far Vista Interactive Corp. Consolidated Financial Statements December 31, 2009 Contents Page Report of Independent Registered Public Accounting Firm F-3 Consolidated Financial Statements: Consolidated Balance Sheets F-4 Consolidated Statements of Operations and ComprehensiveLoss F-5 Consolidated Statements of Stockholders’ Deficiency F-6 Consolidated Statements of Cash Flow F-7 Notes to Consolidated Financial Statements F-8 to F-13 F-2 Child, Van Wagoner & Bradshaw, PLLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Far Vista Interactive Corp. We have audited the accompanying consolidated balance sheets of Far Vista Interactive Corp. (the Company) and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations and comprehensive loss, stockholders’ deficiency, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Far Vista Interactive Corp. and subsidiaries as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has recurring losses and has not generated revenues from its planned principal operations.These factors raise substantial doubt that the Company will be able to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Child Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah April 15, 2010 A PROFESSIONAL LIMITED LIABILITY COMPANY OF CERTIFIED PUBLIC ACCOUNTANTS 1284 W. Flint Meadow Dr., Suite D, Kaysville, UT 84037PHONE: (801) 927-1337 FAX: (801) 927-1344 5296 S. Commerce Dr., Suite 300, Salt Lake City, UT 84107PHONE: (801) 281-4700 FAX: (801) 281-4701 F-3 FAR VISTA INTERACTIVE CORP. (A Development Stage Company) Consolidated Balance Sheets (Stated in U.S. Dollars) December 31, 2009 December 31, 2008 Current Assets Cash $ $
